NO. 07-07-0452-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

FEBRUARY 22, 2008
                                       ______________________________

DARRIN JAY CROOKS, APPELLANT
 
V.

THE STATE OF TEXAS, APPELLEE
_________________________________

FROM THE 106TH DISTRICT COURT OF LYNN COUNTY;

NO. 06-2794; HONORABLE CARTER T. SCHILDKNECHT, JUDGE
_______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.
ON ABATEMENT AND REMAND
          Appellant, Darrin Jay Crooks, appeals his conviction for possession, with intent to
deliver, a controlled substance (cocaine) in an amount of four grams or more but less than
200 grams and sentence of 30 years incarceration in the Institutional Division of the Texas
Department of Criminal Justice.  On February 8, 2008, the clerk’s record was filed in this
cause.  Our review of the clerk’s record reveals that the certification of defendant’s right to
appeal is not signed by appellant nor does it inform appellant of his right to file a pro se
petition for discretionary review.  Tex. R. App. P. 25.2(d).

          A trial court’s certification of defendant’s right to appeal must be included in the
appellate record, but the certification may be added by amendment, supplement, or order
of this court.  Tex. R. App. P. 25.2(d).
          We, therefore, abate this appeal and remand the cause to the trial court for further
proceedings.  The trial court is directed to amend or supplement the certification to bring
it into compliance with the present requirements.  See Tex. R. App. P.  25.2(a)(2), (d). 
Furthermore, the trial court shall cause the certification manifesting its decision to be
included in a supplemental clerk’s record, which shall be filed with the clerk of this court on
or before March 17, 2008.  Should the trial court require more time to comply with the
directions of this Court, it must request an extension prior to March 17, 2008.
          Accordingly, the appeal is abated and the cause is remanded for further
proceedings.
                                                                                      Per Curiam
Do not publish.